DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-16, 21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Jimenez (US 2016/0214547), Scroggie (US 2013/0287518), Huelke (US 2014/0001321), and Gershenson (USPN 5,799,378) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 1 or 12.  	Specifically, none of Jimenez, Scroggie, Huelke, and/or Gershenson, when considered alone or in combination, teach or reasonably suggest an article comprising: a molded plastic body comprised of a main body portion and a locator pin projecting from the main body portion, the locator pin including a base protruding from the main body and a pin extending from the base and having a tip end, the base and the pin being of different sizes so as to form a ledge spaced-apart from the main body portion along a length of the locator pin and that faces away from the main body portion, and the pin including a parallel-sided portion that is located within a zone starting at the base and terminating short of the tip end.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN HANDVILLE/           Primary Examiner, Art Unit 1783